             Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 1 of 28




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------X

AMADEO GOMEZ,                                                  Civil Action No.

                          Plaintiff,                           PRODUCTS LIABILITY
                                                               COMPLAINT
        vs.
                                                               JURY TRIAL DEMANDED
ARCH WOOD PROTECTION, INC., a
LONZA COMPANY, OSMOSE, INC.,
n/k/a KOPPERS PERFORMANCE
CHEMICALS INC., and CHEMICAL
SPECIALTIES, INC., n/k/a VENATOR
MATERIALS PLC,

                           Defendants.
-------------------------------------------------------X


                             COMPLAINT FOR PERSONAL INJURIES

        COMES NOW, the Plaintiff, Amadeo Gomez, by counsel, and for his cause of action

against the Defendants, Arch Wood Protection, Inc., Osmose, Inc. and Chemical Specialties, Inc.,

alleges and states:

                                    I.       NATURE OF THE ACTION

        1.       Arsenic is a highly toxic, poisonous, and deadly substance often used as an

insecticide or weed killer.

        2.       Since 1977, Arch Wood Protection, Inc. (Arch), Osmose, Inc. (Osmose), n/k/a
Koppers Performance Chemicals, Inc. (Koppers), and Chemical Specialties, Inc. (CSI), n/k/a
Venator Materials PLC (Venator), and their predecessors, manufactured inorganic pentavalent
arsenic used in the pesticide to treat wood which also included chromium and copper, known as
chromated copper arsenate and the acronym "CCA." The arsenic-based pesticide of the Defendants
was used by wood treaters to treat pine wood for residential, commercial, and agricultural uses. It
was banned for certain residential uses because of the cancer risk to children, as of December 31,

                                                           1
            Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 2 of 28




2003. The arsenic manufactured by the Defendants was a fungible product. There were no labels
on the CCA treated wood, which described the nature and extent of the health and environmental
hazards caused by arsenic.

       3.       Arsenic was used as a "rat poison" until the late 20th century.

       4.       At all times material to this action, Arch, Osmose, and CSI, working in concert,
used deception, concealment, half-truths, and fraud in marketing, promoting, and warranting their
inherently dangerous product: pinewood pressure treated with inorganic pentavalent arsenic,
chromium and copper.

       5.       Arsenic in CCA treated wood is highly toxic on an acute and chronic basis and
lethal at minute levels.

       6.       Arsenic in CCA treated wood is a known human carcinogen.

       7.       Arsenic in CCA treated wood is non-biodegradable in the environment.

       8.       Working in concert, the Defendants manufactured the arsenic-based pesticide with
its primary purpose to kill termites, and, based on this undisclosed function, Defendants promoted
Lifetime and 50-Year warranties.

        9.      At all times material to this action, Defendants knew that arsenic is released from
pine wood by: (1) leaching, (2) burning, (3) sawing, drilling, and sanding, and (4) as of 1987,
transferring from the surface of CCA treated wood playsets to the hands of children, creating a
risk of cancer that is analogous to sunlight.

        10.     At all times material to this action, Arch, Osmose, and CSI knew there was medical
and scientifically valid evidence that exposure to the release of arsenic, chromium, and copper
from CCA treated wood was capable of causing health hazards, including but not limited to the
following:

                   1) Arsenic crosses the blood brain barrier inducing cell injury and cell death ;
                   2) Ulcerations, lesions, and infections from injected CCA splinters ;
                   3) Respiratory tract, skin, and eye irritation from arsenic toxicity in which
                       arsenic binds to essential proteins within the cell and interferes with
                       metabolic processes leading to cellular malfunction and death ;

                                                  2
Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 3 of 28




       4) Nosebleeds ;
       5) Sinusitis ;
       6) Cancer risk to children ;
       7) Headaches ;
       8) Dizziness ;
       9) Mental confusion ;
       10) Skin, lung, nasal, sinus, and bladder cancers ;
       11) Toxic encephalopathy ;
       12) Immune system sensitization ;
       13) Lung damage ;
       14) Cacosmia ;
       15) Hypersensitivity to environmental triggers ;
       16) Porphyria ;
       17) Blackouts ;
       18) Systemic poisoning ;
       19) Hair loss ;
       20) Mees' lines ;
       21) Garlic odor ;
       22) Skin rash ;
       23) Paranoia ;
       24) Allergic reactions ;
       25) Difficulty breathing ;
       26) Nausea ;
       27) Projectile vomiting ;
       28) Loss of appetite ;
       29) Drowsiness ;
       30) Dilated pupils ;
       31) Visual disturbances ;
       32) Irregular heartbeat ;
       33) Myocarditis ;
       34) Lung, liver, kidney, nerve, and eye damage ;

                                      3
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 4 of 28




                  35) Diarrhea ;
                  36) Stomach and chest pain ;
                  37) Peripheral neuropathy ;
                  38) Blood system disorders ;
                  39) Bronchitis ;
                  40) Chemical pneumonitis ;
                  41) Pneumonia ;
                  42) Hearing loss ;
                  43) Arsenicalism ;
                  44) Death ; and
                  45) Toxic and lethal effects to cats (licking arsenic laden water from the surface
                        of a deck), dogs (chewing salt-treated wood decks), horses (cribbing on salt-
                        treated wood fencing), and cattle (ingesting arsenic laden ash from burned
                        CCA treated wood).

        11.    Knowing the health hazards caused by CCA treated wood, with reckless
indifference for the health and safety of end-users, Arch, Osmose, and CSI, jointly represented on
March 25, 2015, that:

                         "In fact, there are no generally recognized
                         symptoms of exposure to CCA-treated wood."

        12.    At all times material to this action, Defendants knew the CCA treated wood was
inherently dangerous and uninsurable for personal injury or property damage "loss claims."

       13.     At all times material to this action, the Defendants knew the "release" of arsenic
from treated wood presents an imminent threat of endangerment to human health and the
environment.

       14.     At all times material to this action, knowing there were health and environmental
hazards caused by the release of arsenic, Defendants jointly represented to end-users that CCA
treated wood is safe when used as recommended. End-users of CCA treated wood, including the
Plaintiff, were and continue to be innocent victims of the deception of Arch, Osmose, and CSI.




                                                  4
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 5 of 28




        15.    As a direct and proximate result of the hidden health and environmental hazards of
arsenic, end-users, including the Plaintiff, were poisoned.

       16.     With willful and reckless indifference for the health and safety of end-users and the
environment, Defendants, acting in concert, never affixed any mandatory warning labels on CCA
treated wood, as recommended by the U.S. EPA in 1981 and 1984, pursuant to the guidelines of
the 1976 Toxic Substances Control Act (TSCA). Defendants knew adequate warning labels about
the health and environmental hazards of arsenic would:

               (a) Protect end-users and the environment;
               (b) protect the Defendants from liability; and
               (c) end the marketing of CCA treated wood.
       17.     Working in concert, as of December 31, 2003, Arch, Osmose, and CSI withdrew
their registrations with the U.S. EPA for the manufacture of CCA used to treat wood for residential
uses including decks and playsets. The withdraw was based on the cancer risk to children and
market studies of the Defendants.

                              II. DISCOVERY OF CAUSE OF ACTION

       18.     The Plaintiff, Amadeo Gomez, had no clue that what he knew only as "pressure
treated (PT) wood" to build a two-story tree-fort / playset for his children, and in construction as a
carpenter on high-end residential projects, contained arsenic.

       19.     Amadeo Gomez is totally disabled and unable to perform his work as a master
carpenter. He is married to Maria, with three adult children. Amadeo is 54 years old.

       20.     On September 3, 2019, he was preliminarily diagnosed with systemic poisoning
caused by arsenic.

                                III. PERMANENT WARNING LABEL

       21.     All existing CCA treated wood needs a permanent TSCA warning label describing
the nature and extent of the health and environmental hazards to children and end-users, caused by
arsenic, including proper methods of disposal.

                                           IV.     PARTIES


                                                  5
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 6 of 28




       22.    The Plaintiff Amadeo Gomez is a resident of White Plains, New York. The

Plaintiff worked on high-end homes for SBE Company as a subcontractor. From 1999 to 2002, he

worked in the areas of Greenwich, Cos Cob, Westport, and Fairfield in Connecticut, North Salem,

and upper Westchester County in New York. He did punch list items, installation of trim molding

and building and installing custom cabinetry. From 2002 to 2003, the Plaintiff was an employee

of Spec Personnel, where he handled all high-end carpentry, as well as performing as a leader or

team member of a crew. He handled multi-million-dollar projects for Spec Personnel. In late 2003,

his contract was purchased by the I Grace Company from Spec Personnel, soon after his exposure

started. During this time, he was exposed to arsenic in pressure-treated (PT) wood. He did not

discover that he was exposed to arsenic in PT wood until July 18, 2019, when elevated levels of

arsenic were found in his body.

       23.    The Defendants are:

                  (a) Arch Wood Protection, Inc. ("Arch"), formerly known as Hickson

                  Corporation ("Hickson"), and before that Koppers Company, Inc. ("Koppers").

                  Arch is the warrantor of the CCA treated wood. Arch is located at 360 Interstate

                  North Parkway #450, Atlanta, GA 30339.



                  (b) Osmose, Inc. ("Osmose"), formerly known as Osmose Wood Preserving Co.

                  of America, Inc. ("Osmose Wood Preserving"), and now known as Koppers

                  Performance Chemicals, Inc. ("Koppers Performance Chemicals"). Koppers

                  Performance Chemicals is located at 1016 Everee Inn Rd., Griffin, Georgia

                  30224. Koppers Performance Chemicals is the warrantor for treated wood

                  manufactured with the CCA pesticide of Osmose.



                                                6
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 7 of 28




               (c) Chemical Specialties, Inc. (CSI), and now known as Venator Materials PLC

                   (Venator). Venator is located at 5910 Pharr Mill Road, Harrisburg, NC 28075.

                   Venator is the warrantor for treated wood manufactured with the CCA pesticide

                   of CSI.

                                             IV.       DISCOVERY

       24.     Plaintiff experienced the start of systemic health problems in 2003 in which the

cause was unknown. As a direct and proximate result of the systemic health problems, he was left

unable to fulfill his duties required by his position in high-end carpentry. With the etiology of his

symptoms unknown, he took on less taxing carpentry work. On or about September 3, 2019,

Plaintiff was preliminarily diagnosed with encephalopathy, fatty liver, chronic sinusitis,

cardiomyopathy, and a history of pneumonia, along with other chronic ailments from 2003 to the

present day. Plaintiff experienced decreased work abilities due to progressively worsening anxiety

and inability to handle interpersonal stress due to exposure to CCA treated wood. Plaintiff suffered

several falls due to disorientation and confusion, which resulted in physical injury to his ribs and

shoulder. Plaintiff is “at risk” of cancer and ongoing systemic toxic health effects.

       25.     As a direct and proximate result of his injuries caused by exposure to arsenic,

Plaintiff is unable to be gainfully employed. Plaintiff is 55 years of age.

                                VI. FACTUAL ALLEGATIONS

   A. Background Information

       26.     The chemical at issue, in this case, is arsenic, and specifically, inorganic arsenic in

the forms of: (1) pentavalent arsenic and (2) trivalent arsenic. Inorganic arsenic is distinguished

from organic arsenic which is known as “fish arsenic,” and is essentially non-toxic. Inorganic



                                                   7
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 8 of 28




arsenic does not contain carbon. The pentavalent arsenic manufactured by the Defendants was

used by the wood treaters to treat the pinewood from which the Plaintiff was exposed to the arsenic.

       27.     Defendants have known since 1979 that pentavalent arsenic converts to the more

toxic form of trivalent arsenic when the wood is burned. In addition, Defendants have known that

when using power tools for working, cutting, or shaping, do not labour tool to the point where it

over-heats the wood and causes smoke. This smoke can be toxic, especially if it concentrates in a

poorly ventilated work area, and a dust mask may not protect you against the ultra-fine particles

of the burnt product.

       28.     Pentavalent arsenic is known as arsenate. Trivalent arsenic is known as arsenite.

       29.     As of 1979, the Defendants knew and have never warned homeowners that a house

fire that burns the CCA treated-wood deck, creates health and environmental hazards for which

there is no homeowners' liability insurance coverage.

       30.     Since January 10, 1986, the Defendants have known that the correct nomenclature

for the treated wood is the term used by the U.S. EPA: Inorganic Arsenical Pressure-Treated

Wood, which includes chromated copper arsenate treated wood.

       31.     The term "arsenic-treated wood" is accurate, descriptive, and transparent.

       32.     At all times material to this action, Defendants knew if they used the term "arsenic

treated wood," it would be impossible to market the product.

       33.     The term "arsenic-treated wood" was never used by the Defendants in any written

publication to describe chromated copper arsenate treated wood.

       34.     Arch, Osmose, and CSI used the same American Wood Preservers Association

(AWPA) specifications in manufacturing arsenic for the CCA preservative.




                                                 8
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 9 of 28




   B. Arch, Osmose, and CSI were the Only Manufacturers of the Fungible Arsenic in the

       Pesticide for CCA Treated Wood

       35.      At all times material to this action, the Defendants (Arch, Osmose, and CSI) were

the sole producers of inorganic pentavalent arsenic used to treat the Southern Yellow Pine.

        36.     There were instances where wood treaters purchased arsenic from the Defendants

(Arch, Osmose, and CSI) and chromium and copper from other entities.

       37.      Arsenic was the only hazardous chemical in the CCA pesticide, which the U.S.

EPA required the Defendants to register.

       38.      In a joint request, Arch, Osmose, and CSI withdrew their registrations for the

arsenic-based pesticides used to treat playsets and other residential uses on March 20, 2002,

effective December 31, 2003.

   C. Arch, Osmose, and CSI used Deceptive Nomenclature

       39.      At all times material to this action, Arch, Osmose and CSI, acting in concert, used

deceptive nomenclature, trademarks, and registrations to conceal the hidden hazards of arsenic in

"treated wood." The following terms were used for marketing the product:

             (a) Salt-Treated Wood;

             (b) Wolmanized Wood ® used by Arch;


             (c) Osmose Brand Pressure-Treated Wood ® used by Osmose;

             (d) Greenwood ™ used by CSI;

             (e) Treated Wood;

             (f) Pressure Treated Wood (PT);

             (g) Chromated Copper Arsenate Treated Wood; and

             (h) CCA Treated Wood.

                                                 9
        Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 10 of 28




       40.      At all times material to this action, Arch, Osmose and CSI, working in concert,

never used the term "arsenic-treated wood" for the reason that it would make it impossible to

market the product.

       41.      Working in concert, each Defendant knew if another Defendant used the

terminology, "arsenic treated wood," it would end the marketing of the product.

   D. Arch, Osmose, and CSI Provided Warranties for CCA Treated Wood

       42.      Arch, Osmose, and CSI all promoted warranties for chromated copper arsenate

treated wood.

       43.      At all times material to this action, Defendants used 50-year and limited lifetime

warranties as a "sales tool" to market treated wood with their CCA pesticide.

        44.     In concert of action, the known defects of the Southern Yellow Pine such as

warping, splitting, twisting, shrinking, and cupping were excluded from the warranties of Arch,

Osmose, and CSI.

       45.      The Defendants' warranties had unattainable conditions for end-users to enforce its

provisions. The 50-year and limited lifetime warranties of Arch, Osmose, and CSI were a sham.

       46.      At all times material to this action, as part of a marketing scheme, Arch, Osmose,

and CSI concealed that the underlying basis for the warranties is the leaching of arsenic which

kills termites and other destructive organisms.

       47.      In concert of action, the Defendants knew and concealed that the leaching of arsenic

is the same mechanism that makes treated wood inherently dangerous to human health and the

environment.

       48.      Arch, Osmose, and CSI did not have a method by which purchasers of CCA treated

wood received their written warranties, such as a registration form.



                                                  10
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 11 of 28




    E. Arch, Osmose, and CSI Failed to Inform the Plaintiff about the Hazards of Arsenic
       in Treated Wood

        49.       At all times material to this action, Arch, Osmose and CSI, working in concert,

failed to inform end-users, including the Plaintiff that the arsenic in treated wood:

                         (a) is a proven human carcinogen;

                         (b) transfers from the surface of the playsets to the hands of children

                             creating a risk of cancer;

                         (c) was withdrawn for certain residential uses by Arch, Osmose, and CSI

                             as of December 31, 2003, because of the cancer risk to children;

                         (d) caused toxic effects to individuals from burning CCA treated wood;

                         (e) caused toxic effects to individuals from sawing CCA treated wood;

                         (f) caused lesions ulcerations, and infections from the injection of CCA

                             treated wood splinters;

                         (g) makes CCA treated wood too dangerous to insure in homeowners'

                             policies for personal injury and property damage liability "loss claims";

    F. Defendants Never Informed End-users, including the Plaintiff about the
       "Information" in Peer-Reviewed Medical and Scientific Articles which Described
       Health and Environmental Hazards of Arsenic in CCA Treated Wood

        50.       The Defendants never informed end-users, including the Plaintiff, about the health

and environmental effects described in Henry A. Peters et al., Arsenic, Chromium, and Copper

Poisoning from Burning Treated Wood, 308 New Eng.J.Med. 1360 (1983). This letter to the editor

states in part:

              (a) "To the Editor: We wish to report a health hazard that we believe has been
                  overlooked in the past-namely, the burning of wood treated with chromate-copper-
                  arsenate (CCA). The accumulation of high levels of copper, chromium, and arsenic
                  in the ash and dust in their home is believed to have caused multiple problems in a
                  rural family of eight." (p. 1360)

                                                  11
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 12 of 28




              (b) "All family members (of the Mortag family) had symptoms that included
                  conjunctivitis, bronchitis, pneumonia, sensory of the arms and legs, muscle cramps,
                  dermatitis over the arms, legs, and soles of the feet, nosebleeds, ear infections,
                  "blackouts and seizures," gastrointestinal disturbances, and severe alopecia." (p.
                  1360)

              (c) "We cannot be certain to what extent each of the three elements was responsible
                  for the broad spectrum of signs and symptoms in this family, since all three
                  elements are known to be toxic and synergistic effects are probable." (p. 1361)

        51.       The Defendants never warned end-users, including the Plaintiff, about the health

and environmental effects described in Henry A. Peters et al., Seasonal Arsenic Exposure from

Burning Chromium-Copper-Arsenate-Treated-Wood, 251 JAMA 2393-2396 (1984). The article

states in part:

              (a) "All eight members of the family experienced the following health conditions
                  during the last three years when they burned the CCA treated wood: (1) eye
                  irritations, (2) bronchitis, lung congestion, (3) headaches, (4) nosebleeds, (5)
                  alopecia, (6) diarrhea, (7) dermatitis. Elevated arsenic levels were measured in the
                  hair and fingernails of seven of the eight family members." (p. 2394, Table 1 and
                  Table 2)

       52.        The Defendants never warned end-users, including the Plaintiff, about the health

and environmental effects described in Henry A. Peters et al., Hematological, Dermal,

Neuropsychological Disease from Burning and Power Sawing Chromium-Copper-Arsenic

(CCA)-Treated Wood, 59 Acta Pharm. Toxical. 39-43, (1986). The article states in part:

              (a) "Signs and symptoms reported by the rural Wisconsin family that had been burning
                  CCA-treated lumber did not appear as acute as the symptoms experienced by these
                  two workers who used electric saws and drills to fashion picnic tables from the
                  freshly treated CCA wood. Dermatological symptoms with scratching and
                  bleeding of the skin, respiratory symptoms, abdominal colic, loss of hair, muscle
                  cramps, malaise, fatigue, black outs, and feelings of disorientation are similar in
                  both groups and nosebleeds were reported by Wisconsin family and the picnic table
                  workers developed burning sinuses and spontaneous nasal bleeding after breathing
                  CCA-rich sawdust, fluid and air." (pg. 40-41)

              (b) Analysis of the hair and fingernails of the female showed levels of 130 parts per
                  million and 1,352 parts per million. Analysis of the hair and fingernails of the male

                                                   12
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 13 of 28




                 showed 99 parts per million and 402 parts per million. Normal for hair is 0.65 parts
                 per million; normal for nails is 0.9 to 1.8 parts per million. Urine levels were
                 normal. (p.41)

        53.      The Defendants never warned end-users, including the Plaintiff, about the health

and environmental effects described by William J. Baldwin, Sediment Toxicology Study of CCA-

C-Treated Marine Piles, 90 Proceedings of the American Wood Preservers' Ass'n 300, (1994).

The article states in part:

              (a) "In fact, some leaching of copper, chromium, and arsenic ions must occur in order
                  for the treated wood to be toxic to the destructive organisms it is being protective
                  against (Hartford, 1986)." (emphasis added) (p. 300)

        54.      The Defendants never warned end-users, including the Plaintiff, about the health

and environmental effects described in Hullinger et al., Bovine Arsenic Toxicosis from Ingestion

of Ashed Copper-Chrome-Arsenate Treated Timber, 40 Vet.Hum.Toxic.147-48 (1998). This

article states in part:

              (a) "Seven cows from a herd of 37 developed diarrhea, weakness, stumbling and
                 prostration. Four of the affected cattle died with a 48-h period." (p. 147)

              (b) "Timber created with CCA is not considered a likely source of poisoning when used
                  in structures to house animals (8). However, as this case demonstrates, lumber
                  becomes toxic when burning concentrates arsenic in the ashes and reduces
                  pentavalent arsenic to the more toxic trivalent form (2)." (p. 148)


        55.      The Defendants never warned end-users, including the Plaintiff, about the health

and environmental effects described in S.J. Wasson et al., Emissions of Chromium, Copper,

Arsenic, and PCDDs/Fs from Open Burning of CCA-Treated Wood, 39 Env.Sci.Tech. 8865-76

(2005). The article states in part that:

               (a) "Aged and weathered chromated copper arsenate (CCA) treated wood was burned
                   in an open burn research facility to characterize the air emissions and residual ash.
                   The objectives were to simulate, to the extent possible, the combustion of such
                   waste wood as might occur in an open field or someone's backyard; to characterize
                   the composition and particle size distribution (PSD) of the emitted fly ash; to

                                                   13
        Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 14 of 28




                  determine the partitioning of arsenic, chromium, and copper between the fly ash
                  and residual ash; and to examine the speciation of the CCA elements." (p. 8865)

              (b) "These results indicate that the open burning of CCA-treated wood can lead to
                  significant air emissions of the more toxic trivalent form of As [As is the symbol
                  for arsenic] in particle sizes that are most respirable." (p. 8865)

       56.      The Defendants never warned end-users, including the Plaintiff, about the health

and environmental effects described in F.R. Bertin, et al., Arsenic Toxicosis in Cattle: Meta-

Analysis of 156 Cases. J Vet Intern Med 2016;27:977-981. This article from the Purdue

Department of Veterinary Clinical Sciences states in part:

             (a) "Acute arsenic toxicosis is a rare, sporadic condition in cattle. As observed in this
                 study, ashes from treated or painted wood are the most common environmental
                 source, with ingestion of ashes resulting in disease. ... Toxic ranges of arsenic after
                 ingestion in cattle are wide with a lethal dose 50% (LD50) of 1–25 mg/kg for
                 trivalent arsenic and a LD50 of 30–100 mg/kg for pentavalent arsenic." (p.979)

             (b) "Clinical signs of acute arsenic toxicosis in cattle are caused by direct inflammation
                 of gastrointestinal mucosa and vasculature, and by damage to organs with high ATP
                 requirements." (p.979).


      57.       Arch, Osmose, and CSI knew it would be difficult, if not impossible, to market

CCA treated wood with any of the information from the above scientific and medical articles, all

of which document health and environmental hazards of arsenic.

   G. Withdraw of Chromated Copper Arsenate Treated Wood for Residential Decks

       58.      On February 22, 2002, Arch, Osmose, and CSI jointly requested the U.S. EPA to

accept the withdrawal of their wood pesticide products containing chromated copper arsenate for

certain residential uses, where children could come into contact with arsenic on the surface of the

wood, effective December 31, 2003. On March 17, 2003, the U.S. EPA granted the joint request

of the Defendants.




                                                  14
           Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 15 of 28




          59.   After December 31, 2003, all manufacturing of the chromated copper arsenate

pesticide for specified residential uses was terminated by the Defendants, but stockpiles of CCA

treated wood could be sold.

          60.   Arch, Osmose, and CSI asserted that their "withdraw" was the result of current and

projected "market demand" for chromated copper arsenate products and the availability of new

generation wood treatment products.

          61.   To the contrary, the U.S. EPA affirmed: "that reducing the potential residential

exposure (of children) to a known human carcinogen is desirable." The withdraw affected future

residential uses of CCA treated wood, including playground structures, decks, picnic tables,

landscaping timbers, residential fencing, patios, walkways, and boardwalks.

          62.   After December 31, 2003, Defendants continued the production of CCA treated

wood for framing, shakes, shingles, utility poles, pilings, and other uses where children did not

come in contact with the arsenic on the surface of the wood in a residential setting with a risk of

cancer.


          63.   The withdrawal of arsenic-treated wood for residential uses and playground

structures on December 31, 2003, should have been implemented by the Defendants in 1987. There

was documentation in 1987 that arsenic transfers from the surface of treated wood in playground

equipment to the hands of children, creating a risk of cancer. After December 31, 2003, the

Defendants never took any corrective action to warn end-users and the Plaintiff about the cancer

hazard to children and the latency period from exposure to onset of the disease.

   H. Defendants Knew and Never Informed End-users, including the Plaintiff, that CCA
      Treated Wood was too Dangerous to Insure for Personal Injury and Property
      Damage "Loss Claims"




                                                15
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 16 of 28




       64.     In March 2003, Defendants knew that because of the health and environmental

hazards of arsenic in treated wood, it was "explicitly excluded" in the Commercial General

Liability ("CGL") coverage provided by Zurich Insurance. Defendants knew if chromated

copper arsenate treated wood was too dangerous for liability coverage in Zurich's CGL policies,

it was likewise too dangerous for liability coverage for CCA treated wood used by end-users.

From March 2003 to the present day, the Defendants concealed the uninsurable health and

environmental hazards of arsenic from end-users, including the Plaintiff.

   I. Defendants Knew the Leaching of Arsenic from CCA Treated Wood Mandated
      Disposal in Protected Lined Landfills or Hazardous Waste Landfills

       65.     For the mutual benefit of the Defendants, the American Wood Preservers Institute

(AWPI) obtained a "temporary exemption" from the EPA in 1980 for the disposal of CCA treated

wood in a hazardous waste or protected lined landfill. Defendants knew that the leaching of arsenic

from treated wood required disposal as a hazardous waste. AWPI obtained the temporary

exemption if the CCA treated wood was used for its "intended use," such as a residential deck.

Defendants knew that the 1980 temporary exemption was the only way Defendants could market

and sell their product without alerting end-users, including the Plaintiff, to the environmental

hazards of arsenic.

       66.     At all times material to this action, Arch, Osmose, and CSI knew they could not

market CCA treated wood if end-users, including the Plaintiff, knew the leaching of arsenic

required disposal in a protected landfill. It is axiomatic that if arsenic-treated wood is too hazardous

for disposal in an unprotected landfill, it is too dangerous for ownership by an end-user. The

perversity is manifest.




                                                  16
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 17 of 28




   J. Evidence on the State of Mind of the Defendants to Conceal Known Hazards

                                             False Declaration

       67.     The state of mind of Arch to conceal the "hidden hazard" of arsenic in treated

wood is demonstrated by the sworn Declaration on June 16, 2000, of William Baldwin, Vice

President of Operations and Industry Relations for Hickson (now Arch), that ""Wolmanized"

Pressure-Treated Wood does not contain arsenic." With the sworn declaration that arsenic is not

in treated wood, it is self-evident that Arch never had any intention of warning end-users,

including the Plaintiff, about the health and environmental hazards of arsenic.

       68.     Judge Willis B. Hunt Jr. rejected the sworn Declaration of Mr. Baldwin. Judge

Hunt found that: "However, the undisputed facts before the Court demonstrate that Wolmanized

Pressure Treated Wood contains pentavalent arsenic, which is also referred to as arsenic (V). The

warning label attached to Wolmanized Pressure Treated Wood states that "Arsenic is in the

pesticide applied to this wood." Hickson Corp. v. Northern Crossarm Co., Inc., 235 F. Supp. 2d

1352, 1358-1359 (N.D. Ga. 2002).

       69.     Acting in concert, Osmose and CSI condoned the false declaration of William

Baldwin by their silence.

                                   Hidden Danger of Arsenic in Splinters

       70.     Both Arch and Osmose issued an identical "Health Safety Alert," which stated

"Handling May Cause Splinters." Arch and Osmose concealed the "hidden danger" of arsenic in

the splinters. The "Health/Safety Alert" is a half-truth. It was fraudulent.

       71.     Arch, Osmose, and CSI knew the hidden hazards of ulcerations and lesions caused

by arsenic in treated wood splinters and never warned end-users, including the Plaintiff. If end-




                                                 17
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 18 of 28




users, including the Plaintiff, knew the health hazards of arsenic in splinters, they would appreciate

the dangers of CCA treated wood.

       72.     Defendants knew that ordinary splinters are an "open and obvious" danger, which

requires no warnings. Defendants knew that a warning about the "hidden danger" of arsenic in a

splinter would end the sale of CCA treated wood.

                                    Consumer Safety Information Sheet

       73.     In 2001, the Defendants supplied a "Consumer Safety Information Sheet" for CCA

treated wood with the precaution: "Wear gloves when working with the wood." Arch, Osmose,

and CSI concealed the "reasons" for the precaution. The Defendants knew that gloves were needed

to prevent the following hazards: (1) the lesions and ulcerations caused by splinters, and (2) the

cancer risk of arsenic, which is dislodged from the deck surface to the hands. Defendants knew

marketing their product would be impossible if they described the "reasons" for the precaution to

wear gloves.

                                    Safe When Used as Recommended

       74.     At all times material to this action, Arch, Osmose and CSI promoted their product

as SAFE when used as recommended. At all times material to this action, Defendants knew that

all uses of CCA treated wood presented health and environmental hazards for which precautions

were necessary. Defendants knew it would be impossible to market treated wood and describe the

known hazards of arsenic.

   K. Deception and Duplicity Underlie Decades of Defendants' Acts and Omissions

       75.     On July 25, 1977, Koppers Company (now Arch), in interoffice correspondence,

documented three past instances of "CCA dust toxicity" in 1968, January 1977, and July 1977. In

August 1977, the Defendants knowingly or with reckless disregard for the truth, falsely represented



                                                 18
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 19 of 28




to the EPA that: "Inorganic pentavalent arsenical compounds of varying formulation have been

used as wood preservatives in substantial quantities for more than 35 years with no reports of

adverse effects." (emphasis added). The false representation was never clarified.

       76.     At all times material to this action, Arch, Osmose and CSI knew arsenic was

released from treated wood by: (1) leaching, including splinters, (2) sawing and sanding, and (3)

burning. At all times material to this action, Arch, Osmose and CSI knew and failed to inform

end-users, including the Plaintiff that:

          (a) Some leaching of copper, chromium, and arsenic ions must occur in order for the

              treated wood to be toxic to the destructive organisms it is protective against;

          (b) arsenic transfers from the surface of treated wood playsets and tree forts to the hands

              of children creating a cancer risk;

          (c) arsenic in treated wood fails the EPA's Toxicity Characteristic Leaching Procedure

              test, requiring disposal in a hazardous waste or protected lined landfill;

          (d) arsenic is released from treated wood by sawing, sanding, and drilling, and the

              release is exacerbated by dull blades and drills which can burn the wood and cause

              the release of arsenic laden smoke; and

          (e) as of 2001, the use of bleaches, deck cleaners, or brighteners that contain sodium

              percarbonate, oxalic acid, or citric acid is not recommended as they may release

              toxic chemicals from CCA-treated wood and convert the trivalent chromium to the

              more toxic form of hexavalent chromium in old treated wood decks.

       77.     Circa 1980, in describing its “market share”, Koppers represented that:

                       "The fact that over 50% of all salt-treated wood
                        in use today carried the Wolmanized trademark
                        verifies its outstanding popularity."(Publication
                        Identification W-650)

                                                19
         Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 20 of 28




       78.     The Defendants knew that the term "salt-treated wood" had nothing, whatsoever,

to do with "table salt" and was calculated to deceive. Defendants knew that end-users would be

misled by the term "salt," thinking it was table salt. Defendants' use of the phrase "salt-treated

wood" refers disingenuously to the salt "form" of the chemicals.

       79.     The term "salt-treated wood" is a half-truth. It was the "word-stock" of the

Defendants in marketing their product and reflected the "state of mind" of the Defendants to

knowingly conceal and never warn about the "highly toxic, poisonous and deadly" nature of

arsenic. The Defendants knew a clarification of the half-truth for the benefits of end-users,

including the Plaintiff, would end the marketing of their product. The term salt-treated wood

replicated the admonition of Sir Walter Scott in 1808: "Oh what a tangled web we weave, when at

first we practice to deceive."

       80.     At all times material to this action, the Defendants promoted treated wood as

"Safe." End-users, including the Plaintiff, who knew the product only as pressure-treated (PT)

wood, had no reason to even suspect that there were hazards with either owning or performing

carpentry work with the wood.

       81.     After exhaustive scientific studies, the United States Environmental Protection

Agency published notices in Position Document 2-3 (1981) and Position Document 4 (1984) to

require mandatory warning labels for arsenic-treated wood, pursuant to the Toxic Substances

Control Act (TSCA). From 1981 to 1985, the Defendants spent millions of dollars opposing EPA's

mandatory warning labels.

   L. Working in Concert, Defendants Opposed EPA's Mandatory Warning Labels

       82.     On behalf of the Defendants, on June 10, 1981, legal counsel for AWPI submitted

its June 9, 1981, opposition to EPA's proposal for mandatory warnings pursuant to the Toxic

                                               20
        Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 21 of 28




Substances Control Act (TSCA) for chromated copper arsenate treated wood. TSCA Section

6(a)(3) provides that the EPA can require that products "be marketed with or accompanied by clear

and adequate warnings and instructions with respect to its use, distribution in commerce, or

disposal or with respect to any combination of these activities."

       83.     The June 9, 1981 opposition of AWPI contained avowals of safety for the treated

wood and disregarded known health and environmental hazards:

               (a)     There is no need for a federally required warning to wear gloves impervious

                       to the wood preservatives;

               (b)     CCA treated wood has been air or kiln-dried;

               (c)     Handling treated wood is not hazardous;

               (d)     Dermal exposure to arsenic from treated wood is not associated with skin

                       cancer;

               (e)     The risk of adverse health effects to end-users from machining and handling

                       treated wood is virtually non-existent;

               (f)     CCA treated wood poses no health threats in terms of oncogenicity,

                       mutagenicity, fetotoxicity, or teratogenicity;

               (g)     There is no evidence of a need to protect domestic animals or livestock from

                       such negligible arsenic exposure from treated wood;

               (h)     There is no evidence of any significant adverse effects resulting from

                       burning treated wood;

               (i)     Actual proof of injury after four decades of inorganic arsenical treated wood

                       use is almost non-existent;




                                                21
        Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 22 of 28




              (j)    Some of EPA's recommendations (e.g., wear gloves and disposable

                     coveralls) are supported only by esthetic considerations (i.e., keep hands

                     and clothes clean);

              (k)    EPA's recommendations to wear a dust mask while sawing treated wood

                     applies to all wood, not just treated wood;

              (l)    OSHA concluded that precautions for sawing treated wood with inorganic

                     arsenicals were not necessary because arsenic is fixed in the wood;

              (m)    Because of the smoke and smell, treated wood only rarely would be used as

                     firewood- the problem aimed at by EPA's warning on burning is an esthetic

                     rather than a health issue;

              (n)    EPA's proposed TSCA warning rule will be very costly in terms of

                     distribution costs and expensive to enforce;

              (o)    EPA's precautions with respect to protective clothing and gloves take no

                     account of improved technology in producing clean surface-treated wood;

                     and

              (p)    The EPA made an erroneous finding that treated wood, presents or will

                     present an unreasonable risk of injury to health or the environment and

                     invites unwarranted liability suits.

       84.    The opposition of AWPI was deceptive, duplicitous, and in instances, ludicrous.

The Defendants never took any corrective action to amend the unwarranted assertions.

   M. 1981 Letter Writing Campaign of Defendants

       85.     In concert of action, Arch, Osmose, and CSI jointly initiated a massive letter-

writing campaign to Representatives in Congress. The campaign was calculated to dissuade the



                                               22
            Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 23 of 28




EPA from requiring mandatory TSCA warnings for the hazards of CCA treated wood. In a letter

to Senator Jesse Helms, dated September 18, 1981, Defendants informed Senator Helms that the

"labeling of wood products under the Toxic Substances Control Act," would be "devastating" to

the wood treating industry. In support, Defendants informed Senator Helms that: "The human body

needs a certain amount of arsenic to survive." Following the letter, representatives of the

Defendants met with Senator Helms in his office. Defendants knew they could not market CCA

treated wood with a mandatory warning label. Defendants prevailed in 1985. There were never

any mandatory TSCA warning labels. Innocent end-users, including the Plaintiff, were the victims

of the Defendants' mendacious acts and omissions, which spanned four years and cost millions of

dollars.

    N. As of 1984, Defendants Privately Acknowledged that Direct Warnings to End-Users
       were Necessary to Prevent Hazards caused by Arsenic in Treated Wood

           86.   Osmose memorialized in writing on June 29, 1984, that all eight members of a

family in Wisconsin had "observable long-term toxic effects" from the exposure of arsenic in the

ash from burning scraps of CCA treated wood in their woodstove.

           87.   Osmose also memorialized in writing on June 29, 1984, that two individuals

machining "freshly treated" CCA treated wood without personal protection equipment or

mechanical ventilation had "observable toxic health effects" and during a period of non-exposure,

"toxic effects were again observed."       Vice President Gerald Daugherty of Osmose Wood

Preserving Company, in shifting blame/liability to the wood treater, summarized:

                 However, it is important to note that possibly all three of the described incidents
                 could have been avoided if the proper information had been made available to the
                 industrial users and consumers of CCA treated wood. (emphasis added).

Mr. Daughtery concluded:




                                                 23
           Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 24 of 28




                In any event, if Osmose® Brand Pressure Treated Wood is shown to be involved,
                information made available to you [wood treater] and intended for distribution to
                industrial and consumer users may have avoided the incidents and the litigation.
                (emphasis added).


Beginning in 1981, Arch, Osmose, and CSI opposed EPA's mandatory warnings, and blamed

wood treaters for not providing the "proper information." The perversity is manifest.

         88.     With a pattern of callous indifference for the health and welfare of end-users, the

Defendants took no corrective action and continued to oppose EPA's mandatory warning labels.


         89.    Arch, Osmose, and CSI knew the EPA's 1981 and 1984 mandatory warning labels

would:

                        (a) protect end-users and homeowners;
                        (b) protect the Defendants from liability for personal injury and property
                            damage "loss claims"; and
                        (c) end the marketing of chromated copper arsenate treated wood.

         90.    At all times material to this action, the Defendants never warned end-users,

including the Plaintiff, about the nature and extent of the health and environmental hazards of

arsenic.

         91.    Defendants and their progeny are estopped by past representations of "safety" from

now warning about the "hazards." Warning about the hazards would be tantamount to an admission

of liability in the past by the Defendants.

               VII.   IN THE MATTER OF CHAPMAN CHEMICAL CO., ET AL.

         92.    In 1985, the Defendants, Koppers Company, Inc., Chemical Specialties, Inc., and

Osmose Wood Preserving Company of America, Inc., were Petitioners before the U.S. EPA in an

administrative action. Petitioners were represented by counsel before Administrative Law Judge

Spencer T. Nissen. The Defendants opposed EPA's authority to require labeling of chromated



                                                 24
          Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 25 of 28




copper arsenate treated wood. The Defendants succeeded. On June 11, 1985, Judge Nissen ruled

in their favor and stated in a summary of decision:

                      The Consumer Awareness Program insofar as it requires labeling of
                      pressure-treated wood, which is not a pesticide, is not authorized by FIFRA
                      and may not be required as a condition of the registration of the pesticide at
                      issue.

   93.         At all times material to this action, Defendants knew the EPA had the authority to

require labeling of CCA treated wood pursuant to the Toxic Substances Control Act, effective

October 11, 1976. Defendants knew they could not market CCA treated wood with mandatory

warnings. End-users and families were innocent victims.

                              VIII. MARKET SHARE LIABILITY

   94.         Plaintiffs incorporate by reference paragraphs 1 through 93 above.

    95.        Working in concert, with 100% of the "market share," Arch, Osmose, and CSI, as

the sole manufacturers of the arsenic in the CCA pesticide, for the mutual benefit of the three

entities, concealed the known hazards of arsenic in order to market and profit by the sale.

   96.         As a direct result of the joint acts and omissions of the Defendants from 1977 to the

present day, it is impossible for the Plaintiffs to identify which Defendant manufactured the

fungible arsenic in the pesticide used in the CCA treated wood to build their deck.

   97.         Working in concert for their mutual benefit, the Defendants used deception,

concealment, and half-truths to market CCA treated wood.

   98.         Working in concert, the Defendants knew they could not describe the nature and

extent of the health and environmental hazards caused by the release of arsenic from CCA treated

wood and market the product.




                                                25
           Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 26 of 28




    99.            Each of the Defendants is liable for the personal injuries suffered by Amadeo

caused by the CCA treated wood based on the impossibility of showing which Defendant

manufactured the arsenic.

                            IX.     FIRST CLAIM-- PRODUCT LIABILITY

    100.           Plaintiff incorporates each and every allegation contained in each prior Paragraph

as if set forth in full herein.

    101.           The CCA treated wood was defective and unreasonably dangerous in the

following manner:

            a. Defendants failed to give reasonable warnings about the nature and extent of the

                   hazards of exposure to CCA on and in CCA treated wood;

            b. Defendants failed to give reasonably complete instructions on the proper use of

                   the product;

            c. As of 1993, the Defendants failed to replace the CCA preservative with a safer

                   preservative that did not contain arsenic and chromium;

    102.           As a direct and proximate result of Defendants' defective and unreasonably

dangerous product, Mr. Gomez was poisoned by the arsenic, chromium, and copper on and in

CCA treated wood.

                          X.      SECOND CLAIM-- NEGLIGENCE

    103.           Plaintiff incorporates each and every allegation contained in each prior Paragraph

as if set forth in full herein.

    104.           Defendants acts aforestated constitute negligence which caused the Plaintiff’s

injuries herein.




                                                   26
           Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 27 of 28




                         XI.      THIRD CLAIM-- FRAUD

    105.         Plaintiff incorporates each and every allegation contained in each prior Paragraph

as if set forth in full herein.

    106.         Defendants as aforestated made false representation and made material omissions

as to the danger of their product(s) which Plaintiff relied upon to his detriment.

    107.         As a result thereof, Plaintiff has been injured and seeks compensatory and

punitive damages herein.

                                        PRAYER FOR RELIEF

        WHEREFORE, Amadeo Gomez prays for judgment against Arch Wood Protection, Inc.,

a Lonza Company; Osmose, Inc., n/k/a Koppers Performance Chemicals, Inc.; and Chemical

Specialties, Inc., n/k/a Venator Materials PLC, for damages including:

        1.       Adverse health effects caused by Mr. Gomes's exposure to the CCA on and in CCA

                 treated wood;

        2.       Past, present, and future:

                 a. Medical expenses;

                 b. Lost income and earning capacity, and physical pain and mental suffering

                     suffered by Mr. Gomez

        3.       Periodic examinations to detect skin cancer and internal cancers; and

        4.       All other just and proper relief in the premises, including punitive damages based

                 on the underlying deception, concealment, half-truths, and fraud

DATED this 2nd day of July 2020.

                                                      By:

                                                       Gary Graifman (Attorney #1704410)
                                                       Kantrowitz, Goldhamer & Graifman

                                                 27
 Case 7:20-cv-05102-PMH Document 1 Filed 07/02/20 Page 28 of 28




                                                747 Chestnut Ridge Road
                                                Chestnut Ridge, New York 10977
                                                Phone: (845) 356-2570
                                                Email: ggraifman@kgglaw.com

                                                David S. McCrea (Attorney # 946053)
                                                McCrea & McCrea
                                                119 South Walnut Street
                                                P.O. Box 1310
                                                Bloomington, Indiana 47402-1310
                                                Phone: (812) 336-4840
                                                Email: davidsmccrea@gmail.com

                                                Patrick W. Pendley (Bar Roll # 10421)
                                                Pendley, Baudin & Coffin
                                                24110 Eden Street
                                                Plaquemine, Louisiana 70765
                                                Phone: (225) 687-6396
                                                Email: pwpendley@pbclawfirm.com

                                                Attorneys for Plaintiff


                          DEMAND FOR JURY TRIAL

Plaintiff demands that this action be tried to a jury.

DATED this 2nd day of July 2020.




                                                By: _____________________

                                               Gary Graifman (Attorney #1704410)
                                               Kantrowitz, Goldhamer & Graifman
                                               747 Chestnut Ridge Road
                                               Chestnut Ridge, New York 10977
                                               Phone: (845) 356-2570
                                               Email: ggraifman@kgglaw.com




                                          28
